MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                    FILED
this Memorandum Decision shall not be                                           Apr 03 2019, 8:33 am

regarded as precedent or cited before any                                           CLERK
                                                                                Indiana Supreme Court
court except for the purpose of establishing                                       Court of Appeals
                                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                      Curtis T. Hill, Jr.
Columbus, Indiana                                         Attorney General of Indiana
                                                          Matthew S. Koressel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Carl Moore,                                               April 3, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2276
        v.                                                Appeal from the Bartholomew
                                                          Superior Court
State of Indiana,                                         The Honorable James D. Worton,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          03D01-1703-F5-1550



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2276 | April 3, 2019                           Page 1 of 4
[1]   Carl Moore appeals the four-and-one-half-year sentence imposed by the trial

      court following his guilty plea to level 5 felony battery. His sole argument is

      that the trial court abused its discretion by not giving his guilty plea significant

      mitigating weight. Finding no abuse of discretion, we affirm.


[2]   On February 6, 2017, Moore was drinking at a Bartholomew County bar and

      punched another bar patron in the face. The victim suffered numerous fractures

      to his face and eye socket, which required the implantation of multiple plates

      and plastic to repair. The State charged Moore with level 5 felony battery

      resulting in serious bodily injury. Moore agreed to plead guilty as charged. In

      exchange, the State agreed to a two-year cap on the executed portion of his

      sentence, but otherwise Moore’s sentencing was left open to the trial court.


[3]   At Moore’s sentencing, the trial court found four aggravating factors: Moore’s

      criminal history spanning twenty-eight years; the revocation of Moore’s

      probation in a prior case; Moore’s arrest for operating a vehicle while

      intoxicated during his pretrial release; and that the harm suffered by the victim

      was significant and greater than the elements necessary to prove the

      commission of the offense. Tr. Vol. 2 at 41-42; Appellant’s App. Vol. 2 at 9.

      The trial court assigned “slight” mitigating weight to Moore’s guilty plea,

      observing that by pleading guilty he obtained a benefit by receiving a cap on the

      executed portion of his sentence. Tr. Vol. 2 at 42; Appellant’s App. Vol. 2 at 9.

      The trial court sentenced Moore to four and one-half years, with three years

      suspended to probation.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2276 | April 3, 2019   Page 2 of 4
[4]   On appeal, Moore acknowledges that the trial court gave his guilty plea some

      mitigating weight, but contends that the trial court abused its discretion by not

      giving it significant mitigating weight. Moore asks us to “reweigh the

      aggravating and mitigating circumstances independently at the appellate level.”

      Appellant’s Br. at 8.


[5]   Sentencing decisions rest within the sound discretion of the trial court, and as

      long as a sentence is within the statutory range, it is subject to review only for

      an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      clarified on reh’g, 875 N.E.2d 218. A trial court abuses its discretion during

      sentencing by: (1) failing to enter a sentencing statement at all; (2) entering a

      sentencing statement that includes aggravating and mitigating factors that are

      unsupported by the record; (3) entering a sentencing statement that omits

      reasons that are clearly supported by the record; or (4) entering a sentencing

      statement that includes reasons that are improper as a matter of law. Id. at 490-

      91. The relative weight or value assignable to mitigators and aggravators is not

      subject to review for abuse of discretion. Id. at 491.


[6]   “[A] defendant who pleads guilty deserves ‘some’ mitigating weight be given to

      the plea in return.” Anglemyer, 875 N.E.2d at 221. However, “the significance

      of a guilty plea as a mitigating factor varies from case to case.” Id. Also, “a

      trial court is not required to give the same weight to proffered mitigating factors

      as does a defendant.” Healey v. State, 969 N.E.2d 607, 616 (Ind. Ct. App. 2012),

      trans denied. Here, the trial court identified Moore’s guilty plea as a mitigating

      factor and gave it some, albeit slight, mitigating weight. Indiana appellate

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2276 | April 3, 2019   Page 3 of 4
      courts no longer review the relative weight or value a trial court assigns to

      mitigators and aggravators. Finding no abuse of discretion, we affirm Moore’s

      sentence.


[7]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2276 | April 3, 2019   Page 4 of 4